Citation Nr: 1009278	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  04-16 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
hepatitis C. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1977.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from May 2002 and March 2004 
decisions of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

In October 2007, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge of the Board.  A transcript of that hearing has been 
associated with the claims folder.

In a January 2008 decision, the Board denied the claims.  
Thereafter, the Veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).

In a November 2008 Memorandum Decision, the Court vacated the 
January 2008 Board decision and dismissed the appeal for lack 
of jurisdiction due to the Veteran's death.


FINDINGS OF FACT

1.  On October 8, 2008, the Court was notified that the 
Veteran had died in September 2008.

2.  In a November 2008 Memorandum Decision, the Court vacated 
the January 2008 Board decision and dismissed the appeal for 
lack of jurisdiction.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2009).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2009).  


ORDER

The appeal is dismissed.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


